Title: [Diary entry: 20 December 1785]
From: Washington, George
To: 

Tuesday 20th. Thermometer at 42 in the Morng. 47 at Night and 45 at Noon. Morning tolerably clear; but a red sky at the place of the Suns rising (which is an indication of dirty weather) and the wind (tho not fresh) at No. East. The day continued tolerably clear and pleasant, until the Evening when it began to lower. Dispatched at his own reqt. the Spaniard who had the cha[rge] of my Jack from Spain. Sent him with Mr. Shaw to Alexandria to go in the Stage to New York. Brought some Carts and Cutters from my Plantations to assist in laying in a Stock of Fire wood for Christmas. Mr. Shaw returned in the evening accompanied by my Nephew Ferdinando Washington.